Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-21601-CIV-WILLIAMS


      UNITED STATES OF AMERICA,

                             Plaintiff,
                     vs.

      GENESIS II CHURCH OF HEALTH
       AND HEALING;
      MARK GRENON,
      JOSEPH GRENON;
      JORDAN GRENON; and
      JONATHAN GRENON,

                        Defendants.
      _________________________________/


                     [PROPOSED] ORDER OF PERMANENT INJUNCTION

              Plaintiff, the United States of America, by its undersigned attorneys, having filed

      a Complaint for Injunction against Mark Grenon and Joseph Grenon, individuals

      (collectively, “Defendants”), and this Court having considered such arguments and

      supporting evidence filed by Defendants, and it appearing that Defendants are violating

      the Federal Food, Drug, and Cosmetic Act (“FDCA” or the “Act”), 21 U.S.C. § 301 et

      seq., and, unless restrained by order of this Court, will continue to violate the Act:

              After considering the foregoing, it is therefore, ORDERED AND ADJUDGED

      that:

              1.     This Court has jurisdiction over this action under 21 U.S.C. § 332(a) and

      28 U.S.C. §§ 1331, 1337, and 1345.
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 2 of 18




             2.      The Complaint states a cause of action against Defendants under the

      FDCA, 21 U.S.C. §§ 301 et seq.

             3.      Defendants violate the FDCA, 21 U.S.C. § 331(d), by introducing or

      delivering for introduction into interstate commerce and/or causing the introduction or

      delivery for introduction into interstate commerce unapproved new drugs.

             4.      Defendants violate the FDCA, 21 U.S.C. § 331(a), by introducing or

      delivering for introduction into interstate commerce and/or causing the introduction or

      delivery for introduction into interstate commerce drugs, as defined by 21 U.S.C.

      § 321(g), that are misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1).

             5.      Defendants violate the FDCA, 21 U.S.C. § 331(k), by causing drugs to

      become misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1), while such

      drugs are held for sale after shipment of components or the finished product in interstate

      commerce.

             6.      For the purposes of this Order, the following definitions shall apply:

                     A.     “The Facility” means 2014 Garden Lane, Bradenton, Florida

      34205-5274.

                     B.     “Current Websites” means the following websites:

      genesis2church.ch, newg2sacraments.org, g2churchnews.org, g2voice.is,

      mmstestimonials.co, and g2worldwidemissions.org, as well as any other website(s) and

      social media account(s) currently in existence that are registered to, owned by, controlled

      by, or under the direction of any Defendant.




                                                     2
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 3 of 18




                     C.      “Future Websites” means any future website(s) or social media

      account(s) that are registered to, owned by, controlled by, or under the direction of any

      Defendant.

                     D.      “MMS products” refers to Defendants’ products called MMS,

      Sacramental Cleansing Water, Miracle Mineral Solution, MMS1, G2Church Sacramental,

      G2Church Sacrament, products sold as part of Defendants’ “g2kit2,” and any other of

      Defendants’ products that, when used as directed, contain chloride dioxide.

             7.      Upon entry of this Order, Defendants and each and all of their directors,

      officers, agents, representatives, employees, attorneys, successors and assigns, and any

      and all persons or entities in active concert or participation with any of them who have

      received actual notice of this Order by personal service or otherwise are permanently

      restrained and enjoined under 21 U.S.C. § 332(a), and the inherent equitable authority of

      this Court, from directly or indirectly labeling, holding, and/or distributing any drug,

      including but not limited to MMS, unless and until:

                     A.      For all of Defendants’ drugs, Defendants have an approved new

      drug application (“NDA”) or an abbreviated new drug application (“ANDA”), pursuant

      to 21 U.S.C. § 355(b), (j), or an investigational new drug application (“IND”) in effect

      pursuant to 21 U.S.C. § 355(i), for such drugs;

                     B.      Within eight (8) calendar days after the entry of this Order,

      Defendants shall submit to FDA for its review and approval a recall strategy for all of

      Defendants’ MMS products, including components, raw and in-process materials, and

      finished products, that were distributed by Defendants from January 1, 2010, through and




                                                    3
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 4 of 18




      including the date of entry of this Order. The recall strategy shall include, but not be

      limited to, customer notifications, public warning, methods for conducting effectiveness

      checks, and plans for the disposition of recalled products. Within five (5) calendar days

      after receiving FDA’s approval of the recall strategy, Defendants shall initiate a recall of

      all MMS distributed product in accordance with such recall strategy. Within thirty (30)

      calendar days after initiating the recall, Defendants will complete the recall and shall

      destroy, under FDA’s supervision (which may be done by e-mail or other virtual means

      as FDA determines to be appropriate) and in accordance with the procedures provided in

      Paragraph 8, all of their MMS products, including components, raw and in-process

      materials, and finished products that are held and/or were distributed by Defendants from

      January 1, 2010, through and including the date of entry of this Order. Defendants shall

      bear the costs of destruction and the costs of FDA’s supervision;

                     C.      If FDA determines it to be necessary, FDA representatives inspect

      the Facility to determine whether the requirements of this Order have been met and

      whether Defendants are operating in conformity with this Order, the Act, and its

      implementing regulations;

                     D.      Defendants have reimbursed FDA for the costs of all FDA

      inspections, investigations, supervision, analyses, examinations, and reviews that FDA

      deems necessary to evaluate Defendants’ compliance with Paragraph 7, at the rates set

      forth in Paragraph 15; and

                     E.      FDA notifies Defendants in writing that they appear to be in

      compliance with the requirements set forth in Paragraphs 7.A – B and 7.D of this Order.




                                                    4
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 5 of 18




      In no circumstance shall FDA’s silence be construed as a substitute for written

      notification.

              8.      Within fifteen (15) business days after completing the recall of all

      distributed MMS products as described in Paragraph 7.B, Defendants shall give notice to

      FDA that, under FDA’s supervision (which may be done by e-mail or other virtual means

      as FDA determines to be appropriate), Defendants are prepared to destroy all MMS

      products (including components, raw and in-process materials, and finished products) in

      Defendants’ possession, custody, or control. Defendants’ notice shall specify the proposed

      time, place, and method of destruction. Defendants shall not commence or permit any

      other person to commence destruction until they have received written authorization from

      FDA to commence the destruction. Within fifteen (15) business days after receiving

      authorization from FDA to commence destruction, Defendants shall, under FDA

      supervision (which may be done by e-mail or other virtual means as FDA determines to

      be appropriate), complete the destruction in compliance with this Order. Defendants shall

      not dispose of any such products in a manner contrary to the provisions of the Act, any

      other federal law, or the laws or any state or Territory, as defined in the Act, in which the

      products are disposed. Defendants shall bear the costs of destruction and FDA’s

      supervision.

              9.      Defendants shall retain, at their expense, an independent person or persons

      (the “Auditor”) who is qualified by education, training, and experience to determine

      whether Defendants’ labels, labeling, promotional material, Current Websites, and Future

      Websites cause Defendants’ drugs, including but not limited to MMS, to be unapproved




                                                    5
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 6 of 18




      new drugs and misbranded drugs; whether Defendants are directly or indirectly

      responsible for labeling, holding, or distributing drugs, including but not limited to MMS;

      and whether Defendants directly or indirectly do any acts that causes drugs to become

      misbranded while they are held for sale after shipment of one or more of their

      components in interstate commerce. The Auditor shall be without personal or financial

      ties (other than a consulting agreement between the parties) to any Defendant or any of

      Defendants’ affiliates (including, but not limited to, any entities that Defendants identify

      as “chapters”), officers or employees, or immediate families. Defendants shall notify

      FDA in writing of the identity of the Auditor within ten (10) business days after retaining

      such Auditor.

                      A.     The Auditor shall conduct audit inspections of Defendants’ Current

      Websites, Future Websites, the Facility, and any other location(s) at which Defendants,

      now or in the future, directly or indirectly engage in labeling, holding, and/or distributing

      drugs, no less frequently than once every six (6) months for a period of no less than five

      (5) years. The first audit shall occur not more than six (6) months after entry of this

      Order.

                      B.     At the conclusion of each audit inspection, the Auditor shall

      prepare a detailed written audit report (“Audit Report”) analyzing whether Defendants

      are in compliance with this Order and identifying any deviations from such requirements

      and shall provide a list of all materials reviewed, including all websites and social media,

      as well as copies of all such materials (“Audit Report Observations”).




                                                    6
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 7 of 18




                     C.      Each Audit Report shall contain a written certification that the

      Auditor: (1) has personally reviewed all of Defendants’ product labels, labeling, Current

      Websites, and Future Websites; (2) personally certified whether the product labels,

      labeling, Current Websites, and Future Websites make claims that cause Defendants’

      MMS products or other products to be drugs within the meaning of the Act;

      (3) personally certified whether Defendants are directly or indirectly labeling, holding, or

      distributing Defendants’ MMS products or other products that are drugs within the

      meaning of the Act; and (4) personally certified whether Defendants are directly or

      indirectly doing any acts that cause drugs to become misbranded while they are held for

      sale after shipment of one or more of their components in interstate commerce.

                     D.      The Audit Reports shall be delivered contemporaneously to

      Defendants and FDA by courier service, overnight delivery service, or e-mail, no later

      than ten (10) business days after the date the Audit Report is completed. In addition,

      Defendants shall maintain the Audit Reports in separate files at Defendants’ Facility and

      at any other location(s) at which Defendants, now or in the future, directly or indirectly

      engage in labeling, holding, and/or distributing drugs, and shall promptly make the Audit

      Reports available to FDA upon request; and

                     E.      If an Audit Report contains any observations indicating that

      Defendants are violating any provision of this Order or the Act or its implementing

      regulations, Defendants shall immediately cease such activity.

             10.     Upon entry of this Order, Defendants, and all of their directors, officers,

      agents, representatives, employees, attorneys, successors and assigns, and any and all




                                                   7
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 8 of 18




      persons or entities in active concert or participation with any of them, are permanently

      restrained and enjoined under 21 U.S.C. § 332(a) from directly or indirectly doing or

      causing to be done any of the following acts:

                     A.      Violating 21 U.S.C. § 331(d), by introducing or delivering for

      introduction into interstate commerce new drugs that are neither approved pursuant to

      21 U.S.C. § 355 nor exempt from approval;

                     B.      Violating 21 U.S.C. § 331(a), by introducing or delivering into

      interstate commerce drugs that are misbranded within the meaning of 21 U.S.C. § 352(a)

      and/or (f)(1); and

                     C.      Violating 21 U.S.C. § 331(k), by causing drugs that Defendants

      hold for sale after shipment of components or finished product in interstate commerce to

      become misbranded within the meaning of 21 U.S.C. § 352(a) and/or (f)(1); and

                     D.      Failing to implement and continuously maintain the requirements

      of the Act, its implementing regulations, and this Order.

             11.     If, at any time after this Order has been entered, FDA determines, based on

      the results of an inspection, a review of Defendants’ products, product labels, labeling,

      Current Websites, Future Websites, a report prepared by the Auditor, or any other

      information, that Defendants have failed to comply with any provision of this Order, have

      violated the Act or its implementing regulations, or that additional corrective actions are

      necessary to achieve compliance with this Order, the Act, or its applicable regulations,

      FDA may, as and when it deems necessary, notify Defendants in writing of the

      noncompliance and order Defendants to take appropriate corrective action, including, but




                                                   8
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 9 of 18




      not limited to, ordering Defendants to immediately take one or more of the following

      actions:

                     A.      Cease labeling, holding, and/or distributing any or all drugs;

                     B.      Recall, at Defendants’ expense, any drug that is an unapproved

      new drug, a misbranded drug, or otherwise in violation of this Order, the Act, or its

      implementing regulations;

                     C.      Revise, modify, expand, or continue to submit any reports or plans

      prepared pursuant to this Order;

                     D.      Submit additional reports or information to FDA as requested;

                     E.      Issue a safety alert; and/or

                     F.      Take any other corrective actions as FDA, in its discretion, deems

      necessary to bring Defendants into compliance with this Order, the Act, or its

      implementing regulations.

             This remedy shall be separate and apart from, and in addition to, any other

      remedy available to the United States under this Order or under the law.

             12.     Upon receipt of any order issued by FDA pursuant to Paragraph 11,

      Defendants shall immediately and fully comply with the terms of FDA’s order. Any

      cessation of operations or other action described in Paragraph 11 shall continue until

      Defendants receive written notification from FDA that Defendants appear to be in

      compliance with this Order, the Act, and its implementing regulations, and that

      Defendants may resume operations. The cost of FDA inspections, sampling, testing,




                                                    9
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 10 of 18




       travel time, and subsistence expenses to implement the remedies set forth in this

       paragraph shall be borne by Defendants at the rates specified in Paragraph 15.

              13.     Representatives of FDA shall be permitted, without prior notice and as and

       when FDA deems necessary, to inspect the Facility, any other location(s) at which

       Defendants, now or in the future, directly or indirectly engage in labeling, holding, and/or

       distributing any drug, and Defendants’ operations, collect samples, and, without prior

       notice, take any other measures necessary to monitor and ensure continuing compliance

       with the terms of this Order, the Act, and all applicable regulations. During such

       inspections, FDA representatives shall be permitted: immediate access to Defendants’

       Facility and/or other place(s) of business, including but not limited to all buildings or

       other structures, equipment, raw ingredients, in-process or unfinished and finished

       materials and products, containers, labeling, and other promotional material therein; to

       take photographs and make video recordings; to take samples of Defendants’ raw

       ingredients, finished and unfinished materials and products, containers, and labeling; and

       examine and copy all records relating to the receipt, labeling, holding, and distribution of

       any and all of Defendants’ products and their components. The inspections shall be

       permitted upon presentation of a copy of this Order and appropriate credentials. The

       inspection authority granted by this Order is separate and apart from, and in addition to,

       the authority to make inspections under the Act, 21 U.S.C. § 374.

              14.     Defendants shall promptly provide any information or records to FDA

       upon request regarding the labeling, holding, or distributing (directly or indirectly) of

       Defendants’ drugs, including MMS. Defendants shall submit to FDA, at the street




                                                    10
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 11 of 18




       addresses specified in Paragraph 22 and within ten (10) calendar days after such request,

       a copy of the materials FDA requests, on CD-ROM or DVD. Such requested materials

       may include, but are not limited to: a list of all locations where any of Defendants’

       products, including MMS, are held; a list of all of Defendants’ websites and any other

       media that are registered to, owned by, controlled by, or under the direction of any

       Defendant; and/or downloaded copies of any and all of Defendants’ websites, product

       labeling and promotional materials, and any other media that are registered to, owned by,

       controlled by, or under the direction of any Defendant.

              15.     Defendants shall reimburse FDA for the costs of all FDA inspections,

       investigations, supervision, analyses, examinations, and reviews that FDA deems

       necessary to evaluate Defendants’ compliance with any part of this Order, including all

       transportation and associated costs for FDA investigators and experts, at the standard

       rates prevailing at the time the costs are incurred. As of the date of entry of this Order,

       these rates are: $101.00 per hour or fraction thereof per representative for inspection and

       investigative work; $121.06 per hour or fraction thereof per representative for analytical

       or review work; $0.575 per mile for travel expenses by automobile; government rate or

       the equivalent for travel by air or other means; and the published government per diem

       rate for subsistence expenses where necessary. In the event that the standard rates

       applicable to FDA supervision of court-ordered compliance are modified, these rates shall

       be increased or decreased without further order of the Court.

              16.     Within five (5) business days after the entry of this Order, Defendants

       shall post a copy of this Order in a common area at the Facility and at any other location




                                                     11
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 12 of 18




       at which Defendants conduct business and shall ensure that this Order remains posted for

       as long as this Order remains in effect. Within ten (10) business days after entry of this

       Order, Defendants shall provide to FDA an affidavit, from a person with personal

       knowledge of the facts stated therein, stating the fact and manner of compliance with this

       paragraph.

              17.     Within ten (10) business days after the entry of this Order, Defendants

       shall provide a copy of this Order by personal service or certified mail (return receipt

       requested) to each and all of their directors, officers, agents, representatives, employees,

       attorneys, successors and assigns, and any and all persons or entities in active concert or

       participation with any of them (“Associated Persons”) and shall post this Order on

       Current Websites and Future Websites. Within twenty (20) business days after the date of

       entry of this Order, Defendants shall provide to FDA an affidavit stating the fact and

       manner of their compliance with this paragraph, including identifying the names,

       addresses, and positions of all persons who have received a copy of this Order and

       websites on which the Order has been posted.

              18.     In the event that any of the Defendants becomes associated with any

       additional Associated Person(s) at any time after entry of this Order, Defendants shall

       within ten (10) business days after the commencement of such association: (a) provide a

       copy of this Order, by personal service or certified mail (restricted delivery, return receipt

       requested), to such Associated Person(s); and (b) provide to FDA an affidavit stating the

       fact and manner of compliance with this paragraph, identifying the names, addresses, and




                                                    12
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 13 of 18




       positions of all Associated Persons who received a copy of this Order pursuant to this

       paragraph.

              19.     Defendants shall notify FDA in writing at least fifteen (15) business days

       before any change in ownership, name, or character of their business that occurs after

       entry of this Order, including an incorporation, reorganization, creation of a subsidiary,

       relocation, dissolution, bankruptcy, assignment, sale, or any other change in the structure

       or identity of Genesis II Church of Health and Healing, or the sale or assignment of any

       business assets, such as the Facility, other buildings or structures, equipment, or inventory

       that may affect obligations arising out of this Order. Defendants shall provide a copy of

       this Order to any prospective successor or assign at least twenty (20) business days prior

       to any sale or assignment. Defendants shall furnish FDA with an affidavit of compliance

       with this paragraph no later than ten (10) business days prior to such assignment or

       change in ownership.

              20.     Defendants shall notify FDA in writing, at least ten (10) business days

       before the creation of a new website or link or reference, direct or indirect, to another

       website or other source that conveys information about MMS or any other of Defendants’

       drugs. Defendants shall post a copy of this Order, in accordance with Paragraph 17, on

       any websites created after entry of this Order that convey information about Defendants’

       MMS products or other drugs. Within ten (10) calendar days after the creation of any new

       websites, Defendants shall provide to FDA an affidavit of compliance, stating the fact and

       manner of compliance with the provisions of this Paragraph.




                                                    13
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 14 of 18




              21.     In accordance with the procedures described in subparagraphs A-D of this

       Paragraph, Defendants shall pay equitable disgorgement to an escrow fund for the

       purpose of satisfying claims from all purchasers who purchased MMS from or through

       Defendants since January 1, 2010.

                      A.      Within fifteen (15) business days of the entry of this Order,

       Defendants shall promptly provide, to a Special Master appointed by the Court (whose

       services shall be paid by Defendants) and to Plaintiff, a financial statement disclosing the

       amount of revenue Defendants have obtained from sales or distribution of MMS from

       January 1, 2010, through the date of this Order, along with all supporting records

       sufficient to determine: (1) the identities, addresses, and phone numbers of the

       individuals and entities who purchased MMS by or through Defendants from January 1,

       2010 through the date of this Order; (2) the dates and quantities of MMS ordered and the

       price paid for such products, including any costs of shipping paid by the purchasers (less

       any refunds already paid by Defendants to such purchasers); and (3) an accounting of

       gains and expenses related to the manufacturing, packaging, holding, distribution, sales,

       and promotion of MMS. These records shall include, but not be limited to, state and

       federal tax returns; bank records; shipping records; sales invoices; accounting records,

       including certified financial statements; truthful and fully-executed copies of Department

       of Justice Form OBD-500; and any other records as the Court may request. Within twenty

       (20) business days after the entry of this Order, Defendants shall each file with the Court

       an affidavit stating the fact and manner of compliance with this Paragraph. In the event

       such records cannot be provided by Defendants, an affidavit explaining the inability to




                                                    14
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 15 of 18




       produce some or all of the records shall be filed with Court within twenty (20) business

       days of the entry of this Order.

                      B.      Within twenty-five (25) business days of entry of this Order,

       Defendants shall pay to an escrow fund managed and identified by the Special Master,

       the amount disclosed in subparagraph A., above. The Special Master will administer and

       effectuate the payment of refunds to purchasers who request them from the escrow fund

       until October 31, 2020.

                      C.      Within twenty-five (25) business days of entry of this Order,

       Defendants shall prominently display the following notice on Defendants’ Current

       Websites, and provide it by mail to all persons and entities that have purchased MMS by

       or through Defendants since January 1, 2010:




                                                   15
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 16 of 18




                                                    NOTICE
              You have been identified as an individual who has purchased MMS from
              Genesis II Church of Health and Healing. The organization and certain
              individuals associated with it are the defendants in a legal action brought
              against them by the United States Government to enforce the Federal Food,
              Drug, and Cosmetic Act (21 U.S.C. § 301 et. seq.) in the United States District
              Court for the Southern District of Florida.

              The Court has found the defendants liable for unlawfully distributing MMS
              because it is an unapproved new drug and is a misbranded drug. MMS is a
              misbranded drug, in part, because its labeling and promotional material falsely
              represented the product as safe and effective for treating various diseases,
              when in fact there is no substantial evidence that MMS is safe and effective to
              treat any disease whatsoever.

              As a result, the Court has ordered Defendants to provide refunds to those
              purchasers of MMS who request them. In order to obtain a refund, you must
              request a refund from the Court-appointed Special Master by email or U.S. mail
              using the contact information below, no later than October 31, 2020. In your
              request, you must include the following information:

                  1.   Name
                  2.   Address
                  3.   Phone Number
                  4.   Email
                  5.   Approximate date(s) of your MMS purchase(s)
                  6.   Approximate amount paid for MMS purchases (less any refund
                       received).

                                          CONTACT INFORMATION
                                            XXXXXXXXXXXXXXXXX
                                           XXXXXXXXXXXXXXXXXX
                                          XXXXXXXXXXXXXXXXXXX
                                          XXXXXXXXXXXXXXXXXXX

              You can expect to receive funds once your purchase information is verified.




                                                     16
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 17 of 18




                      D.      On November 15, 2020, the Special Master shall return the portion

       of the remaining escrow fund that the Special Master determines represents legitimate

       business expenses, that is, expenses that Defendants incurred independent of supporting

       or powering Defendants’ unlawful distribution of MMS. On that same date, the Special

       Master will pay any remaining funds in the escrow fund to the United States Treasury.

                      E.      Upon entry of this Order, Defendants and Associated Persons shall

       immediately refrain from disposing of or transferring any assets that may interfere with

       implementation of this disgorgement provision. In addition, Defendants and Associated

       Persons are prohibited from destroying, discarding, altering, transferring, or otherwise

       making unavailable any documents and records in electronic format or otherwise within

       the custody or control of Defendants or Associated Persons.

              22.     All notifications, correspondence, and communications to FDA required

       by the terms of this Order shall be addressed to: Director, Office of Pharmaceutical

       Operations Division II, 4040 North Central Expressway, Suite 300, Mail Code HFR-

       SW100, Dallas, Texas 75204, and shall also be sent by e-mail to

       ORAPHARM2_RESPONSES@fda.hhs.gov.

              23.     Should the United States bring and prevail in a contempt action to enforce

       the terms of this Order, Defendants shall, in addition to other remedies, reimburse the

       United States for its attorneys’ fees (including overhead), investigational and analytical

       expenses, expert witness fees, and court costs relating to such contempt proceedings.

              24.     Defendants shall abide by the decisions of FDA, and FDA’s decisions

       shall be final. All decisions conferred upon FDA in this Order shall be vested in FDA’s




                                                    17
Case 1:20-cv-21601-KMW Document 72-1 Entered on FLSD Docket 07/20/2020 Page 18 of 18




       discretion and, if contested, shall be reviewed by this Court under the arbitrary and

       capricious standard set forth in 5 U.S.C. § 706(2)(A). Review by the Court of any FDA

       decision rendered pursuant to this Order shall be based exclusively on the written record

       before FDA at the time the decision was made. No discovery shall be taken by either

       party.

                25.   This Court retains jurisdiction over this action and the parties thereto for

       the purpose of enforcing and modifying this Order and for the purpose of granting such

       additional relief as may be necessary or appropriate.



                DONE AND ORDERED in chambers in Miami, Florida, this ____ day of

       ______________, 2020.




                                                     ____________________________________
                                                     KATHLEEN M. WILLIAMS
                                                     UNITED STATES DISTRICT JUDGE




                                                    18
